Citation Nr: 1022093	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-37 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
December 1970 and from February 1971 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a January 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the submission of a claim for benefits, VA must 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and VA has a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. § 3.159 (2009); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, no 
VCAA notification letter was sent with regard to the evidence 
needed to substantiate a claim for service connection for a 
lumbar spine disorder.  Accordingly, the Board concludes that 
this case must be remanded for compliance with the required 
notice and duty to assist provisions because it would be 
potentially prejudicial to the Veteran if the Board were to 
proceed with a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As the Board cannot rectify this 
procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this matter must be remanded for further 
development.

Therefore, the case is REMANDED to the RO/AMC for the 
following action:

1.	Provide the Veteran all notice and duty 
to assist obligations with regard to 
the Veteran's claim for service 
connection for a lumbar spine disorder.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


